Citation Nr: 1421049	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 2002 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.


FINDING OF FACT

The Veteran's tinnitus as likely as not incepted during or as a result of his military service, especially because of repeated exposure to loud noise and consequent injury (acoustic trauma) while engaged in combat.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's tinnitus is the result of injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Since however the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the VCAA because, even if its obligations were not met the error would be inconsequential - therefore at most nonprejudicial, i.e., harmless.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 


For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  But if the condition being claimed is not one of the diseases specifically identified in § 3.309(a) as "chronic", per se, then this alternative means of linking the disability to service by showing continuity of symptomatology since service does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1333, 1339 (Fed. Cir. 2013)

That said, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Indeed, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it, assuming he is credible.  Tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that his tinnitus began in service as result of noise exposure and consequent injury, in other words because of acoustic trauma.  He was routinely exposed to machine gun fire and IEDs were detonated in close proximity.  He did not complain of it in service because other service members experienced the same symptoms and he assumed it eventually would go away.  See his claim form, notice of disagreement (NOD), substantive appeal (on VA Form 9), and page 3 of the hearing transcript.

He therefore is at least partly alleging the onset of this condition because of his engagement in combat against enemy forces.  During his hearing he indicated he had two combat tours and consequently received the Combat Action Ribbon (CAR), moreover, that most of his noise exposure was in that capacity.

38 U.S.C.A. § 1154(b) and the implementing VA regulation, 38 C.F.R. § 3.304(d), require that a Veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only instead served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  But the circumstances, conditions, and hardships of this particular Veteran's service clearly place him within the realm of a combat Veteran, which is determined on an individual case-by-case basis.

In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  And this statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of his service.  Id.

The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

After examining the Veteran in June 2011 VA, the evaluating audiologist concluded the Veteran's tinnitus was not caused by noise exposure in the military.  She explained that a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event and that neither was true for this Veteran.  He reported an onset of tinnitus in 2009 after exposure to loud noises and he currently had normal hearing with no significant shift in hearing threshold in service.  He also had denied tinnitus during his Post-Deployment Health Assessment.

The Veteran's service treatment records (STRs), however, document his ongoing exposure to noise without the benefit of ear protection, so acoustic trauma in service is conceded.  And although during his Post-Deployment Health Assessment he denied experiencing tinnitus, he has provided competent and credible testimony as to why he did not complain about his tinnitus and associated symptoms.  Furthermore, by virtue of him receiving the CAR, his assertions of service onset are accepted as competent and credible and consistent with the circumstances, conditions, and hardships of his service - especially during the conflict in Iraq.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When this evidence is weighed against the VA examiner's opinion, the Board finds the evidence for and against service incurrence is evenly balanced.  In this circumstance, the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.  Accordingly, his claim of entitlement to service connection for tinnitus is being granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


